1
2
3                              UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5    VINCENT EDWARD TURNER,                                 Case No. 3:17-cv-00541-MMD-CBC
6                                            Plaintiff,                    ORDER
7           v.
8    CONNIE S. BISBEE, et al.,
9                                       Defendants.
10
11          Plaintiff, a pro se prisoner, moves to voluntarily dismiss his civil action brought

12   pursuant to 42 U.S.C. § 1983. (ECF No. 7.) Plaintiff filed a first amended complaint after

13   the Court issued a screening order granting him leave to amend. (ECF Nos. 3, 6.) The

14   Court has not yet screened the first amended complaint.

15          Under Federal Rule of Civil Procedure 41(a)(1), a plaintiff may dismiss an action

16   without a court order by filing “a notice of dismissal before the opposing party serves

17   either an answer or a motion for summary judgment.” Fed. R. Civ. P. 41(a)(1)(A)(i). The

18   Court will grant Plaintiff’s motion to voluntarily dismiss this action because no responsive

19   pleading has been filed in this case. As such, the Court dismisses this action without

20   prejudice.

21          It is therefore ordered that Plaintiff’s motion for voluntary dismissal (ECF No. 7) is

22   granted.

23          It is further ordered that this action is dismissed in its entirety without prejudice.

24          The Clerk of Court is directed to enter judgment accordingly and close this case.

25          DATED THIS 22nd day of April 2019.

26
27                                                        MIRANDA M. DU
                                                          UNITED STATES DISTRICT JUDGE
28
